Exhibit 10.20

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Termination Agreement”) is entered into as of
August 7, 2015, by and among Genco Shipping & Trading Limited, a Marshall
Islands corporation (“Genco”), Genco Investments LLC, a Marshall Islands limited
liability company (“Genco Investments”), and Baltic Trading limited, a Marshall
Islands corporation (“Baltic Trading”).  Genco and Baltic Trading are sometimes
each referred to herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Genco and Baltic Trading are party to a Management Agreement dated
as of March 15, 2010 (as amended to date, the “Management Agreement”), pursuant
to which Genco has provided certain management services to Baltic Trading.

 

B.            Genco and Baltic Trading are also party to an Omnibus Agreement
dated as of March 15, 2010 (the “Omnibus Agreement”) pertaining, among other
things, to the allocation of business opportunities and compliance with the
terms of a prior credit facility of Genco.

 

C.            Genco Investments and Baltic Trading are party to a Subscription
Agreement (the “Subscription Agreement” and, together with the Management
Agreement and the Omnibus Agreement, the “Subject Agreements”) for the Class B
Stock, par value $0.01 per share, of Baltic Trading (“Class B Stock”).

 

D.            On July 17, 2015, pursuant to an Agreement and Plan of Merger
dated as of April 7, 2015 by and among Baltic Trading, Genco and Poseidon Merger
Sub Limited, a Marshall Islands corporation (“Merger Sub”), (as amended to date,
the “Merger Agreement”), Merger Sub merged with and into Baltic Trading with
Baltic Trading continuing as the surviving corporation and an indirect wholly
owned subsidiary of Genco, Baltic Trading’s outstanding Class B Stock was
canceled, and Baltic Trading’s Amended and Restated Articles of Incorporation
were further amended and restated to eliminate the Class B Stock.

 

E.            As a result of the foregoing transactions consummated pursuant to
the Merger Agreement, the Parties wish to terminate the Subject Agreements.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.             Termination. Subject to the terms and conditions of this
Termination Agreement, the Subject Agreements are hereby terminated effective as
of July 18, 2015 (the “Termination Date”).  From and after the Termination Date,
the Subject Agreements shall be deemed to be of no further force or effect, and
the rights and obligations of each of the Parties thereunder shall be
terminated, except that any right of Genco to payment for

 

--------------------------------------------------------------------------------


 

services rendered under the Management Agreement prior to the Termination Date
shall survive such termination.

 

2.             Miscellaneous.

 

(a)           This Agreement contains the entire agreement of the Parties with
respect to the subject matter hereof and supersedes any and all prior
agreements, understandings or undertakings, written or oral. This Agreement may
be amended or modified only by the written agreement of all the Parties
hereto.   No waiver of any provision hereof shall be effective unless set forth
in a writing signed by the party to be charged.

 

(b)           This Agreement shall be governed by and construed under the law of
the State of New York without regard to its choice of law provisions to the
extent the same would direct the application of the laws of another
jurisdiction.

 

(c)           The provisions of this Agreement shall be binding upon and accrue
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

(d)           If any of the provisions of this Agreement is held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
governmental body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect, as nearly as possible,
to the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

(e)           This Agreement may be executed in any number of counterparts, all
of which together shall constitute one agreement binding on the parties hereto.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement as of
the date first set forth above.

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

 

GENCO INVESTMENTS LLC

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

Name:

John C. Wobensmith

 

Title:

Chief Financial Officer

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

[Signature Page to the Termination Agreement]

 

--------------------------------------------------------------------------------